UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-2556


BRUCE B. THOMAS,

                Plaintiff – Appellant,

          v.

HARTFORD CASUALTY INSURANCE CO.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. R. Bryan Harwell, District Judge.
(3:15-cv-01604-RBH)


Submitted:   April 26, 2016                 Decided:   April 29, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bruce B. Thomas, Appellant Pro Se. James J. Hinchey, Jr.,
HINCHEY, MURRAY & PAGLIARINI, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Bruce B. Thomas appeals the district court’s order denying

his motion to remand to state court and granting the Defendant’s

motion to dismiss this action seeking the recovery of benefits

under insurance policies.       We have reviewed the record and find

no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.         Thomas v. Hartford Casualty Ins.

Co., No. 3:15-cv-01604-RBH (D.S.C. Nov. 20, 2015).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                      2